Citation Nr: 0328471	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-14 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1957.  He died in November 1996.  The appellant is the 
surviving spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran died in November 1996, at the age of 61, due 
to metastatic liver cancer.  The immediate cause of death was 
cardiorespiratory arrest.

2.  At the time of his death, the veteran was service 
connected for pytergium, left eye; fracture residuals, left 
little finger; and chronic tonsillitis, each of which was 
rated noncompensably disabling.

3.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
veteran was service connected for an upper respiratory 
condition and that he died either as a result of this 
condition directly or as a result of an unspecified related 
condition.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The appellant's claim was originally denied by a RO decision 
in December 1996.  She was informed of her appellate rights 
in this letter, and she did not appeal.  
In June 2001, the appellant requested that her claim be 
reopened.  In January 2002, the RO denied the claim on the 
basis of the appellant's failure to submit new and material 
evidence to reopen the previously denied claim.  
Subsequently, however, it appears the RO adjudicated the 
claim based on a de novo review of the evidence.  See the 
June 2002 statement of the case, which implies a 
determination that new and material evidence had been 
submitted to reopen the claim.

The Board does not have jurisdiction to consider a previously 
finally denied claim unless new and material evidence is 
presented.  See 38 U.S.C.A. § 5108 (West 2002).  Before the 
Board may reopen such a claim, it must so find.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  However, in 
the present case, because the RO adjudicated the claim on its 
merits without regard to the submission of new and material 
evidence in the June 2002 statement of the case, the Board 
will concede that the claim has been reopened and that its 
review of the claim by the Board at this time will be on the 
merits as well.  The appellant will not be prejudiced by its 
decision because a de novo review of her claim affords her a 
complete review of all the evidence of record without the 
necessity of submitting evidence and/or argument addressing 
whether new and material evidence has been submitted to 
reopen a previously denied claim.  The RO accorded the 
appellant greater consideration than her claim warranted 
under the circumstances. 
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see 
also Edenfield v. Brown, 8 Vet. App. 384 (1995).  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  This 
law eliminated the former statutory requirement that claims 
be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the appellant's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (the Court) stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO sent the appellant a letter in 
September 2001 advising her of the evidence necessary to 
establish service connection for the cause of the veteran's 
death and informing her as well that the RO would obtain any 
VA medical records she identified as relevant and that she 
could authorize VA to obtain private medical records by 
completing the appropriate VA form (21-4142).  Moreover, the 
record shows that the appellant was informed of the law and 
regulations generally applicable to her claim for service 
connection for the cause of the veteran's death by the 
statement of the case furnished to her in June 2002.

Further, the record shows that the RO furnished the appellant 
a letter in June 2002 advising her of the provisions relating 
to the VCAA, to include advising her that she could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated the 
veteran.  She was informed as well that she could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The Board notes that, 
even though the letter requested a response within 30 days, 
it also expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one-year period 
has now expired, and no additional evidence or argument has 
been submitted.

The Board concludes that the VCAA notification letter sent to 
the appellant in June 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, the letter sent to the 
appellant expressly notified her that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Therefore, she was 
notified properly of her statutory rights.

Moreover, the factual scenario in the PVA case is 
inapplicable to the specific circumstances of this case.  The 
Federal Circuit was concerned with the "premature denial" 
of a claim before the one-year period for submitting evidence 
had expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the appellant has 
literally had years to submit evidence in support of her 
claim sought, which she first filed in December 1996, and 
then filed a reopened claim in June 2001.  As will be further 
discussed below, she has not submitted any evidence 
addressing a nexus between the cause of the veteran's death 
and any incident, event, injury or disease from his active 
duty service of 1954-57.  It therefore appears quite 
pointless to wait still longer to adjudicate this appeal when 
it is clear that no additional evidence is forthcoming.

Also, the Federal Circuit's concern in PVA that a claimant 
would be unaware of the time he had left to submit evidence 
is inapplicable in the specific circumstances of this case.  
The appellant in this case has been made aware on numerous 
occasions that she had more time to submit evidence.  No 
additional evidence appears to be forthcoming more than a 
year after she was furnished the formal VCAA notice letter in 
June 2002.  Since this claimant has, as a matter of fact, 
been provided at least one year to submit evidence after the 
VCAA notification, and it is clear that she has nothing 
further to submit, the adjudication of her claim by the Board 
at this time will proceed.

The Board finds that the foregoing information provided to 
the appellant satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that she was clearly notified of the 
evidence necessary to substantiate her claim.  The Board 
finds that the notification requirement of the VCAA has been 
satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.  The 
appellant does not appear to contend that additional evidence 
that is pertinent exists and needs to be obtained.  

The Board is aware that only a portion of the veteran's 
terminal hospitalization records from the San Juan VAMC have 
been associated with the record on appeal.  However, under 
the circumstances here presented, obtaining additional 
records from this hospitalization is not necessary.  As 
discussed below, the outcome of this case hinges upon whether 
e nexus exists between the veteran's death and his military 
service.  There is no basis in the record for believing that 
additional final hospital records would be supportive of the 
appellant's claim, and the appellant does not appear to so 
contend.  See e.g. Brock v. Brown, 10 Vet. App. 155, 161-162 
(1997) [VA need not obtain records unless the relevancy of 
the evidence is shown].
Put another way, absent an indication in the record that the 
treatment reports pertaining to the veteran's terminal 
hospitalization would shed any light on the question of the 
relationship between the veteran's service and his death, 
there is no obligation to obtain such records.  As the Court 
has stated: "VA's . . . . 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).    

In addition, the appellant has been accorded ample 
opportunity to present evidence and argument in support of 
her claim.  She was informed of her right to a hearing and 
presented several options for presenting personal testimony.  
She indicated on her Form 9 filed in September 2002 that she 
did not want a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law, 
considering the circumstances presented in this case.  The 
Board can identify no further development that would aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The Board will accordingly move on to a discussion of the 
issue on appeal.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

For certain chronic disorders, including cancer, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual Background

The veteran's service medical records contain no evidence of 
any treatment for or diagnosis of a liver disorder, cancer or 
a cardiorespiratory condition.  There are no pertinent 
medical records for several decades after the veteran left 
service in 1957.  

The veteran died at the San Juan VAMC in November 1996 due to 
metastatic liver cancer.  Medical records in the file reflect 
that he was admitted approximately one month prior to the 
date of his death for treatment of this condition.  According 
to the death certificate, the veteran died in November 1996 
at the age of 61 due to cardiorespiratory arrest due to or 
the consequence of metastatic liver cancer.  No other 
conditions were listed as  significant conditions 
contributing to death but not resulting in the underlying 
causes.  No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for a left eye disability (pterygium), a fractured 
left little finger and chronic tonsillitis.  Each of these 
disabilities was rated noncompensably disabling.  There is no 
evidence indicating that the veteran had any problems with 
any of these disabilities for decades preceding his death.

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), the veteran's service medical records 
are entirely negative for any treatment or diagnosis of a 
liver disorder or any dysfunction of the cardiorespiratory 
system.  These records further disclose no treatment or 
diagnosis of cancer, and there is no indication that cancer 
existed for many decades after the veteran left service.  
There are, however, service-connected disabilities, namely 
pterygium, little finger fracture and tonsillitis.  Hickson 
element (2) is met to that extent only.

With respect to element (3), nexus, there is no competent 
medical evidence in this case which provides any basis to 
establish a nexus between the cause of the veteran's death to 
any event or etiology in service or to any service-connected 
disability.  The appellant has been specifically notified of 
the importance of providing competent evidence, medical in 
nature, to link the cause of the veteran's death to his 
military service, but she has submitted none.  Indeed, the 
appellant does not appear to contend that the three 
disabilities for which service connection was granted, 
pterygium, little finger fracture and tonsillitis, has 
anything to do with his death.  



The appellant has contended that "my husband was service 
connected for upper respiratory conditions and he died for 
[sic] this condition".  See VA Form 21-4138, statement in 
support of claim, dated June 21, 2001.  This statement is not 
factually accurate in two respects.  First, the veteran was 
not service connected for an upper respiratory condition.  
[The appellant did not mention the service-connected 
tonsillitis.  In any event, the tonsils are part of the 
lymphatic system, not the respiratory system.]  Moreover, the 
veteran died due to metastatic liver cancer, not a 
respiratory condition.  [The Board observes in passing that 
the immediate cause of death listed in the death certificate, 
cardiorespiratory arrest, did not signify the presence of a 
respiratory disorder but rather that the veteran ceased 
breathing (and his heart stopped beating) when he died.]  
Thus, the Board rejects as factually inaccurate the 
appellant's contention concerning the relationship between 
the veteran's service and his death.  

In addition, it is now well established that laypersons 
without medical training, such as the appellant, are not 
competent to comment on medical matters. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Thus, to the extent that the 
appellant is attempting to link the veteran's death to his 
service, her opinion is entitled to no weight of probative 
value.      

For the reasons expressed immediately above, the Board 
concludes that a medical nexus has not been established 
between the veteran's service and the cause of his death.  
Element (3) has not been met, and the appellant's claim fails 
on that basis.  

In summary, for the reasons herein set forth, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  Service connection for the cause of the 
veteran's death is therefore denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



